Citation Nr: 1416376	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-41 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an Appellate Brief (informal hearing presentation) on behalf of the Veteran in March 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has current bilateral hearing loss related to his military service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's DD 214 indicates that his military occupational specialty was an airplane mechanic.  He has competently and credibly reported exposure to loud jet engines and aircraft noise while working as a mechanic on the flight line in service.

The Veteran was provided an enlistment examination in September 1966 at which time his ears were found to be normal.  The Veteran then underwent audiograms in March 1968 and at his July 1970 separation examination, which revealed worsening hearing, but the Veteran did not have hearing loss for VA purposes at either examination.  See 38 C.F.R. § 3.385.  

The Veteran later submitted a claim for service connection for his hearing loss in October 2008, which included a report from a private audiologist.  This examination revealed that the Veteran does have bilateral hearing loss as defined by VA. See 38 C.F.R. § 3.385.  The private audiologist also discussed the Veteran's history of noise exposure during his military and civilian work history, and she noted that there was no family history of hearing loss.  In addition, she opined that the Veteran's configuration of typical noise-induced hearing loss was likely initiated in military service.

The Veteran was also afforded a VA examination in connection with his claim in February 2009, which confirmed that he had current bilateral hearing loss. 38 C.F.R. § 3.385.  The examiner noted that the Veteran had exposure to noise on the flight line and that hearing protection had been provided.  She also noted that the Veteran worked in an office setting following his separation from service with no noise exposure and that he wore hearing protection when working with power tools recreationally.  It was also noted that the Veteran reported hearing loss for the last 4 to 5 years.  The examiner opined that the Veteran's hearing loss was not due to his in-service noise exposure because the Veteran's hearing was normal upon separation from service.  The claims file was not reviewed at this examination.  

The Veteran was afforded another VA examination in July 2009.  The examiner reviewed the claims file and opined that the Veteran's hearing loss was not caused by military service because the Veteran's hearing was within normal limits upon separation from service.

The Board notes that the VA examiners' opinions, which weigh against the claim, were based on the fact that the Veteran's hearing was normal at separation.  However, the absence of in-service evidence of hearing loss disability is not always fatal to a claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the VA examiners did not address the Veteran's worsening hearing during service in their opinion.  As such, these opinions are of limited probative value.

On the other hand, the Board finds that the opinion provided by the October 2008 private audiologist to be probative in this case.  While the private audiologist did not review the Veteran's claims file or comment on whether hearing protection was provided in service, she did consider his noise exposure both in service and after separation and provided an opinion that was supported by rationale.  Indeed, she specifically commented on the configuration of the Veteran's current hearing loss in rendering her opinion.  Therefore, the Board concludes that service connection for bilateral hearing loss is granted. 38 C.F.R. § 3.303.



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted. 




REMAND

The Board finds that a remand is necessary in this case in order to afford the Veteran a VA examination in connection with his claim for service connection for hypertension.  

The Board also notes that the Veteran has indicated that he was treated at a VA facility in February 2009.  It is noted in the file that the RO printed treatment records for this date; however, the claims file does not contain any VA medical records except for the Veteran's 2009 VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, including nay records dated in 2009.  

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has hypertension that is causally or etiologically related to his military service.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


